DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 and 47-69 are pending.

Election/Restriction

SPECIES ELECTION
This application contains claims directed to the following patentably distinct species of the claimed invention.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  

(i) The claims are generic to a plurality of disclosed patentably distinct species of A1 antigens.  Applicants must select one specific antigen of the listed A1 antigens.   The species are independent or distinct because they are structurally different molecules.
 
(ii). The claims are generic to a plurality of disclosed patentably distinct species of A2 antigens.  Applicants must select one specific antigen of the listed A2 antigens.   The species are independent or distinct because they are structurally different molecules. The species are independent or distinct because they are structurally different molecules.

(iii). The claims are subject to election of at least one of the disclosed species of targeting moiety T1 wherein the T1 targeting moiety is selected from the group consisting of an immunoglobulin module I, allergen and a substrate which binds to a clonotypic antibody. The species are independent or distinct because they are structurally different molecules.


(iv). The claims are subject to election of at least one of the disclosed species of fragment F1 wherein the fragment is selected from the group consisting of  an anti-CD3 antibody, anti-His antibody, and an anti-DIG antibody. The species are independent or distinct because they are structurally different molecules.

(v) The claims are subject to election of at least one of the disclosed species of 
the polypeptides Pl and P2, wherein the polypeptide is selected from the group consisting of SEQ ID NOs: 114-129 and 197. The species are independent or distinct because they are structurally different molecules.

(vi) The claims are subject to election of at least one of the disclosed species of 
the functional domain F, wherein the functional domain F is selected from the group consisting of a T cell engaging domain, an NK cell (natural killer cell) engaging domain,
a domain,  engaging macrophage cells, a granulocyte-engaging domain, a domain engaging neutrophil granulocytes and a domain engaging activated neutrophil granulocytes, monocytes and/or macrophages. The species are independent or distinct because they are structurally different molecules.
(vi T cell engaging domain) The species T cell engaging domain above is further subject to restriction because claim 68 is generic to a plurality of disclosed patentably distinct species of T cell engaging domains wherein the T cell engaging domains specifically bind to a receptor wherein the receptor is selected from the group consisting of  CD2, CD3, CDS, a T cell receptor, and CD28. The species are independent or distinct because they are structurally different molecules. 

Some of the species in the groups appear to overlap. Please select the species from the different groups which go together.

Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.


	Examination will begin with the elected species.  As per MPEP 803.02, if the elected species is found to be unpatentable, the provisional election will be given effect and all other claims to species will be withdrawn from consideration.  If the elected species is found to be allowable, the search will be expanded by the Examiner to consider additional species and subgenuses within the generic formula until:
I.                    An art rejection can be made.
II.                  The genus claim is found to lack unity of invention.
III.                The claims have been searched in their entirety.
Since the decisions in In re Weber, 580 F.2d 455, 198 USPQ 328 (CCPA 1978) and In re Haas, 580 F.2d 461, 198 USPQ 334 (CCPA 1978), it is improper for the Office to refuse to examine that which applicants regard as their invention, unless the subject matter in a claim lacks unity of invention. In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984).  Broadly, unity of invention exists where compounds included within a Markush group (1) share a common utility, and (2) share a substantial structural feature essential to that utility.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/           Primary Examiner, Art Unit 1642